

115 HR 2965 IH: Gas Pump Access Act of 2017
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2965IN THE HOUSE OF REPRESENTATIVESJune 20, 2017Mr. Ross introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require all gas stations offering self-service to meet certain accessibility standards for individuals with disabilities, and for other purposes. 
1.Short titleThis Act may be cited as the Gas Pump Access Act of 2017. 2.FindingsThe Congress finds the following:
(1)The technical assistance materials for the Americans with Disabilities Act of 1990 of the Department of Justice requires gas stations, including those offering self-service, to provide equal access for their customers with disabilities. (2)Customers with disabilities are advised that they can obtain refueling assistance by either honking or otherwise signaling an employee.
(3)The Americans with Disabilities Act of 1990 requires self-service gas stations to provide refueling assistance upon the request of a qualified person with a disability if there is more than one attendant on duty at the station. Such service is provided without any charge beyond the self-service price. (4)A qualified person with a disability is described as a person to whom an accessible or disabled parking permit has been issued or a person who is in legal possession of a specialized motor vehicle license plate indicating that the owner is a person with a disability.
(5)History has shown that these methods to attract refueling assistance are not effective. Throughout the United States, individuals with disabilities who need gas pumping assistance at gas stations or convenience stores do not generally receive such assistance when they honk their horns, flash their headlights, or otherwise signal to attract the attention of an attendant inside the facility. This is not considered equal access under the Americans with Disabilities Act of 1990. (6)In 2014, the State of Florida enacted House Bill 7005, which requires phone numbers to be placed on all gas pumps not later than two years after July 1, 2014. This requirement allows qualified individuals with disabilities to call on their cell phones for free gas pumping assistance. However, should such refueling assistance be requested during times when a second attendant is not present at a self-service gasoline station, the Florida gas station retailer is not required to provide the requested assistance and will inform the caller. History has proven this to be a simple, inexpensive, common sense, effective solution that is favored by both customers with disabilities and the petroleum and convenience store industries.
(7)Today, unlike in 1990, almost everyone owns a cell phone. Owning a cell phone is a safety measure for drivers with disabilities in case their vehicle breaks down on the road. 3.PurposeThe purpose of this Act is to provide accessibility to gas stations by ensuring that it will be considered discrimination under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) for a gas station to fail to display a phone number to call for assistance on each self-service gas pump of the gas station.
4.Accessibility
(a)Notification Requirement
(1)In generalIt shall be considered discrimination for purposes of section 302 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12182) for a gas station or convenience store to fail to clearly display at each self-service gas pump a decal that— (A)is at least 15 square inches in size;
(B)has a blue background; (C)includes the telephone number of the gas station or convenience store at which such pump is located and the words Call for Assistance in printed white text; and
(D)includes the International Symbol of Accessibility. (2)Operational telephoneWith respect to the telephone number indicated on the decal, it shall be considered discrimination for purposes of section 302 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12182) if the phone connected to such number is not operational and answered directly by an employee of the gas station retailer during the hours the gas station retailer is open for business to the public.
(b)Assistance
(1)Two or more attendantsIt shall be considered discrimination for purposes of section 302 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12182) for a gas station or convenience store that is open for business to the public with two or more attendants on duty to fail to provide gas pumping assistance to a qualified individual with a disability who makes a request for such assistance. (2)One attendantIt shall not be considered discrimination for purposes of section 302 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12182) for a gas station or convenience store that is open for business to the public with one attendant on duty to fail to provide gas pumping assistance to a qualified individual with a disability who makes a request for such assistance, if such attendant notifies the individual that assistance cannot be provided because there is only one attendant on duty.
(c)Further accessibility standardsNothing in this section shall prohibit a unit of local government from adopting an ordinance, or enforcing an existing ordinance, that expands the accessibility, safety, or availability of fueling assistance to a motor vehicle operator with a qualified disability. (d)RegulationsNot later than two years after the date of the enactment of this Act, the Secretary of Transportation and the Attorney General shall each promulgate such regulations as are necessary to ensure compliance with this section.
(e)Example of decal made publicly availableNot later than six months after the date of the enactment of this Act, the Secretary of Transportation and the Attorney General shall make a graphic example of a decal described in subsection (a) publicly available at no cost, in downloadable format, on the websites of the Department of Transportation and the Department of Justice, respectively. Such decal shall have a blank area in which a telephone number may be inserted. 